DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's after final submission filed on 10/19/2021 has been entered. Claims 41-64 are being allowed.


Double Patenting Withdrawn and Terminal Disclaimer Entered
The non-statutory double patenting rejection over claims of U.S. Patent No. 9756868 and Application No. 16/323,225 is being withdrawn based on the terminal disclaimer of 10/19/2021 disclaiming the terminal part of instant application. Terminal disclaimer has been approved.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Sunit Talapatra on 11/6/2021.

Please amend the claim listing of 10/19/2021 as follows:
Please amend claim 47 as follows:

Replace claim 47 with
A method of preparing a topping, comprising:
(a) mixing 100 parts by weight of an oil-in-water emulsion according to claim 26 with 30-200 parts by weight of syrup to produce a topping mixture, and 
 (b) whipping the mixture to a specific gravity in the range of 0.25 to 0.75, 
 wherein the oil-in-water emulsion has an aqueous phase and an oil phase and comprises:
  	(i) 15-40 wt.% water,
(ii) 30-60 wt.% oil;
(iii) 1.5-18 wt.% of cyclodextrin selected from alpha-cyclodextrin, beta- cyclodextrin and combinations thereof; and
(iv) 12-50 wt.% of saccharides selected from monosaccharides, disaccharides, non-cyclic oligosaccharides, sugar alcohols and combinations thereof.

Reasons of Allowance

Claims 41-64 are allowed because the prior art of record Ono, Kim and Wacker do not teach or suggest, singularly or in combination, at least the limitations of the base claim 41 that requires the use of cyclodextrin in a water-and-oil emulsion that is subsequently combined with sugar to produce a creamed icing or filling.with100-500 parts by weight of sugar followed by creaming to achieve a specific gravity of 0.65 to 0.95; or with 30-200 parts by weight of syrup, followed by whipping to achieve a specific gravity in the range of 0.65 to 0.95." (see last four lines of claim 41). Similarly for claim 47 with syrup to produce a whipped topping requires the use of cyclodextrin in a water-and-oil emulsion that is subsequently combined with sugar to produce topping with sugar followed by whipping to achieve a specific gravity of 0.65 to 0.95; or with 30-200 parts by weight of syrup, followed by whipping to achieve a specific gravity in the range of 0.25 to 0.75." (see last four lines of claim 47). The closest reference is Ono that teaches the broad oil in water composition but does not teach cyclodextrin. Although use of cyclodextrin in emulsions was known at the time of Kim and Wacker but cyclodextrin, like other saccharides, is water-soluble, in oil-in-water emulsions the functionality of cyclodextrin is delivered through the aqueous phase. Neither reference teaches use of cyclodextrin in water-and–oil emulsion wherein said emulsion is subsequently mixed with sugar. Prior art also fails to show the addition of specific amounts 100-500 parts of sugar (in case of claim 41) and 30-200 parts by weight of syrup (in case of claim 47) to achieve the desired specific gravity. Ono’s compositions are already saturated with saccharides, the skilled person would not consider adding yet another component (e.g., cyclodextrin) to the aqueous phase, thereby compromising the integrity of the emulsion. Because the solute content would be high and the solute content greatly affects the functionality of cyclodextrin in oil-in-water emulsions. Recognizing the differences in solute composition of the aqueous phase, a person of ordinary skill in the art simply could not have been motivated by Kim to employ cyclodextrin in the emulsions of Ono because she would appreciate that the cyclodextrin would not function in a similar way. Also see applicant’s response of 7/1/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1792